 

Case 1:19-mc-00205-RDM Document 1-2 Filed 11/27/19 Page 1 of 10

EXHIBIT NO. 2

 
 

 

Case 1:19-mc-00205-RDM Document 1-2 Filed 11/27/19 Page 2 of 10

 

STATE OF INDIANA ) IN THE MONROE CIRCULT COURT
) SS: o

COUNTY OF MONROE +) cause no. Gbtp)\40Z-PL: ODD
BIOCONVERGENCE LLC d/b/a )
SINGOTA SOLUTIONS )
)
Plaintiff )
)
¥. )
)
JASPREBT ATTARIWALA J
)
Defendant. )
)

[AGREED] ORDER FOR INSPECTION OF COMPUTERS
AND ELECTRONIC INFORMATION STORAGE DEVICES

The.Court has entered a Preliminary Injunction Order (“PI”):

« ordering Defendant J aspteet Attariwala (“Defendant” or “Attariwala”), and anyone acting
in concert or participation with her, within twenty-four (24) hours of issuance of this
Order to tum over to Plaintiff BioConvergence LLC d/b/a Singota Solutions (“Plaintiff
or the “Company”) (a) all documents, data, and other materials (including without —
limitation all copies or reproductions of such documents, data, or materials, tapes, floppy
disks, backup copies, and other forms of electronic storage media) which constitute,
contain or are derived from Confidential Information; (b) all other documents, notes,
work product and other materials (including without lintitation copies or reproductions of
such documents, notes, work product or materials) connected with or arising out’ of
Atiariwala’s employment with the Company; (c) any computer and computer software,
pager, cell phone, personal digital assistant or other technological or communication

device provided by the Company; (d) any security devices and information such as keys,

"420618.1

 
 

 

Case 1:19-mc-00205-RDM Document 1-2 Filed 11/27/19 Page 3 of 10

access cards, usernames and passwords related to the Company; and (e) any and all other
property of the Company; and
* ordering that within twenty-four (24) hours after the issuance of this order, Attatiwala,
and anyone acting in concert or participation with her, shall make available for inspection
by Rebecca Green of The BSI Team any and all personal computers, hard drives, or other
electronic storage devices and media devices, including servers, email accounts, cloud
accounts, cell phones, smart phones, and tablets, used to store electronic information in
her possession, custody or control, including, but not limited to, all computers, devices,
accounts, and media identified by Ms. Green pursuant to her analysis of Ms. Attatiwala’s
electronic storage media. Ms. Green, acting as an officer of the court, shall conduct an
inspection of these devices, media, accounts, and computers in accordance with this
Order
In addition, Plaintiff BioConvergence LLC d/b/a Singota Solutions (“Plaintiff or the
“Company”) anticipates serving discovery seeking the production’ and inspection of certain
Accounts and Devices capable of storing certain electronically stored information (“ESI”). To
effectuate the Court’s PI order and to facilitate ESI discovery, the Court orders the following
terms and conditions regarding the inspection of the ESI contained within the Accounts and
Devices produced by Defendant: |
i, "EST Storage Locations" refers to the personal computer(s), hard drives, flash
drives, thumb drives, any and all other devices and media used to store electronic information,

and any and all storage locations, such as email, cloud storage locations, and any service where
electronic information can be stored, produced by the Defendant,

2. Rebecca Green of ESI. Team ("Green") is appointed to inspect the BSI Locations
pursuant to the terms of this Agreement, Green shall acknowledge her receipt and acceptance of
the terms confained in this Agreement by signing the acknowledgement attached hereto as
Exhibit A. ote ,

hen aiiettennrmn

pga a Hanmi et acne eee teeta nl
 

 

Case 1:19-mc-00205-RDM Document 1-2 Filed 11/27/19 Page 4 of 10

é

3, The Defendant shall make available for inspection any and all Storage Locations,’
including all Accounts and Devices used to store electronic information in her possession,
custody or control, including, but not limited to, all computers and devices which may contain
ESI relevant in the matter or was connected to a personal computer or device which is known to
contain ESI responsive inthe matter,

4, The Defendant will not access any Storage Location prior to turning them over to
Green, Connecting to Accounts and Devices, even for the purposes of “checking it” may alter
the metadata,

5, Green has proposed, and will follow, the protocol set forth below:
PROTOCOL
IDENTIFICATION OF ORIGINAL EQUIPMENT AND STORAGE LOCATIONS

{. Electronically Stored Information (ESI) can be stored in multiple locations.
a, Computers, laptops, USB devices, external hard drives, and tablets will contain
data.
b. A Smartghone or cell phone will contain data.
i. ESI from the smartphone or cell phone may be stored on computers where
the Smartphone or cell phone has been connected through a USB port,
Bluetooth, or other wireless connections.
ii, The Smaartphone’s ESI may be stored on associated Cloud accounts,
c, Email related ESI may be synchronized to the server of an Email provider such as
Google, Yahoo, Apple, or Microsoft, etc.
d. Social media related BSI may be posted and stored on the server of the Social
Media provider such as Facebook, Twitter, Instagram, etc.
e, ESI from the Storage Locations can be transferred to any cloud storage location,
such as DropBox, OneDrive, iCloud, Google Drive, etc.
f, Messages may be antomatically synchronized to other devices, such as tablets,
laptops and computers through Account Linking functions.
2, Altefforts will be made by the Defendant to identify the Storage Locations which may be
storing ES] responsive to the matter.
3. Because ESI can be transferred inadvertently as well as intentionally, the Defendant will
identify all ESI Storage Locations which may contain ESI responsive in the matter,
a, Identify all computers the Defendant has used.
i. This will include home.and third-party computer systems.
ii, Itmay be that an employer's systems will be identified.

iii, If ESI responsive to the matter is contained in a personal email or cloud
account and the, acoount was accessed from her employer's computer
systems, that employer’s computer systems will be identified.

b, Identify all USB Devices the Defendant has used to store ESI which may be
responsive-in the matter,

c. Identify all computers to which Smartphones, cell phones, or tablets, have been
connected via a USB port.

 
 

Case 1:19-mc-00205-RDM Document1-2 Filed 11/27/19 Page 5 of 10

i. This may include computers not owned by the Defendant.

d. Identify all cloud accounts used by the Defendant.

e, Identify all email accounts used by the Defendant.

i. ‘This may include email accounts provided by employers as they could be
synchronizing to computers, Smartphones, tablets or cell phones.

f. Identify all social media accounts used by the Defendant.

Identify all cloud storage accounts used by the Defendant.

Identify all other electronic devices including, but not limited to, tablets, laptops,

entertainment systems, gaming systems, printers, copiers, ete.

i. For example, Apple TV can remotely access and display content from
folders found on Apple devices. Thus, that content, can be cached on the

Apple TV device.

4.. Examination of the BSI stored on the Storage Locations identified in protocol may lead to
the identification of other Storage Locations which may be storing potentially responsive
BSI, . ‘

a. Upon that identification, those Storage Locations will be considered identified
under this protocol and subject to the colléction, examination and production
phases of this protocol.

5, A list of the Storage Locations, including but not limited to all Devices and Accounts,
will be complied by the Defendant and will be provided to all counsel and to Green
within 48 hours of the parties’ agreement to this protocol,

pes

DEFENDANT TO ALLOW DEVICES AND ACCOUNTS TO BE EXAMINED BEFORE
ACCESS

6. The Defendant shall not access any Storage Location where HSI responsive in the matter

may be contained until Green can complete her examination of that specific storage
location.
7. Green will determine the order of priority that Storage Locations will be examined based
on information supplied by Defendant.
a. Ifno ESI responsive to the matter is located, Green will communicate to the
Defendant and all counsel that, based on the search parameters provided to her, no
ESI responsive in the matter was identified.
b. IfESI is identified, the Defendant shall not access the Storage Location until
Green can remove the ESI from the Storage Location. |

COLLECTION AND PRESERVATION ~— CONTROL and ANALYSIS COPIES

Collection of ESI from Storage Locations which are Devices

8, Devices identified as potentially storing the ESI will be turned over to Green to carry out
the tasks set forth in this protocol.

9. The portable electronic storage devices will be delivered to Green by overnight delivery.
The personal computers produced for inspection subject to this protocol shall be made
available for mitror imaging of the hard drive shall be delivered to Green by overnight
delivery.

 
 

Case 1:19-mc-00205-RDM Document 1-2 Filed 11/27/19 Page 6 of 10

10, Industry standard tools, methodologies, and/or best practices will be used to collect the
ESI from the devices in a sound manner preserving the ESI content and its metadata.
a. The original hard drive, device, or media will be used as the source for mirror
images as identified in the Preservation section below.
b. Once the preservation copies are complete, the hard drive, device, or. media will
be sealed and placed in a documented chain-of-custody,
c, The original portable electronic storage, device, or media will be stored in the ESI
Team vault for a period of time as defined by an agreement between the parties,
d. If Singota’s Confidential Information, Protective Information, Trade Secrets or
Property, as defined in the Tempotary Restraining Order or Preliminary
Injunction is found on any mirror image of a hard drive, device, or media the
patties will meet and confer in good faith to develop a protocol for the permanent
removal of Singota’s Confidential Information, Protective Information, Trade
Secrets, and/or Property. If agreement cannot be reached, either party may seek
the intervention of the court.
e, Mirror images of the Storage Media will be made at the HSI Team offices.
i. The original Storage Media will serve as the control copy which will be
placed in the ESI Team vault.
ii. One copy will become the analysis copy which will be used for the
processes contained in this protocol.

PROCESSING OF ANALYSIS COPY _ -
11. The analysis copy will be processed with AccessData’s Forensic Toolkit (FTK) or other
appropriate forensic tools, depending upon the device and data types,

a. This processing will organize everything on the Computers and Storage Media
into a searchable database.

b. This processing makes it possible to search the contents for keywords, file types,
dates, etc.

c, Processing will take approximately 24 to 48 hours depending upon the size of the
Computers and Storage Media,

Collection of ESI from Storage Locations which are Accounts
12. Access to the accounts identified as potentially storing the ESI will be granted ta Green
to carry out the tasks set forth in this protocol. .

a. For any Account (Email, Cloud Storage, Web Storage, etc.) which has accessed or
contains the ESI, the Defendant’s use of the Account(s) should céase
immediately.

b, ‘The provider of the account services will be identified (iCloud, Google, Dropbox,

Yahoo, Microsoft, etc.) to Green.

The username of the account will be provided to Green.

The password of the account will be provided to Green.

e, The username and password for each Account should be disclosed to Rebecca
Green of ESI Team either via email (rgreen@theBSlteam.com), voicemail (317-
527-0002), or a combination.of them both.

a9

 

 

 
 

Case 1:19-mc-00205-RDM Document 1-2 Filed 11/27/19. Page 7 of 10

f. The accounts will be accessed to collect the ESI contained on the accounts using
industry accepted. tools, methodologies, and/or best practices.

Preservation of Collected EST

13, One copy of the original device or account will serve as the control copy which will be
placed in the ES] Team vault.

14, The second copy will become the analysis copy which will be used for the remaining
processes contained in this protocol,

15, Mirror images of the server hard drives will be made at an agreed upon location.

16. Best practices will be used to copy all email and cloud storage locations identified as
potentially containing the ESL .

EXAMINATION

17, The collected ESI will be examined using industry accepted tools, methodologies, and/or
best practices.

a, Search criteria will be applied to identify potentially responsive ESI.

18. If the exatuination identifies other Storage Locations, not yet disclosed by the Defendant
and which may potentially contain the responsive ESI, those Storage Locations will be
considered identified for the purposes of this protocol.

a. Those newly identified devices will be produced and collected as set forth in this
protocol and subject to the tasks set forth in this protocol.

b. Those newly identified accounts will be produced and collected as set forth in this
protocol and subject to the tasks set forth in this protocol.

19, Green will analyze the activity for the following possibilities:

a, The presence of Singota information.

b. The access of Singota information.

¢, The transfer of Singota data to another device or storage location, including a
personal computer, or another portable device or media such as USB drive, CD,
DVD, eto.

d, Forwarding of Singota information to another party via email or some other
electronic transfer means, ,

e. Printing of Singota information which would make the information now portable
via paper,

f. The deletion of information ;

90, If Singota data is located; Green will make a recommendation for removing the ESI from
the Defendant’s. devices or accounts,

a, Any recommendations will consider the volume of the ESI, the replacement cost
of the device, and the cost for separating the ESI from any of the Defendant’s
devices ar accounts.

b. Alf parties will agree to the recommendation before ESI removal tasks are begun
by Green.

41, If deletion is detected, Green will provide a report to the parties regarding same.

22. If no Singota data is Located, the computers and storage media will be returned to the
Defendant.

 

 
 

Case 1:19-mc-00205-RDM Document 1-2 Filed 11/27/19 Page 8 of 10

THE DEFENDANT'S DATA IDENTIFICATION & VERIFICATION

93, Green will provide a list of files identified as potentially responsive to both parties’
counsel, including file name, harvest location, created, modified and accessed dates, as
well as common metadata field., ae

24, Before Green communicates the contents of any files located on the Defendant’s Storage
Locations to opposing counsel, the Defendant and their counsel, will be given three (3)
days to review those files from the Storage Locations for the Defendant's personal
information.

25. If the Defendant ot their counsel in good faith identifies personal information among the
files Green wishes to communicate to Plaintiff's counsel, the Defendant’s counsel will
direct Green to not produce those files and instead produce a log of those files
identifying:

a. Name, path and any other metadata availablo to Green by her forensic tools as
long as the metadata does not reveal the contents of the file,

b. The reason the file is deemed personal and confidential.

c. Provided, however, that no information related to Singota will be deemed
personal information of Defendant; and ifthe parties dispute whether the contents
of files should be produced to Plaintiff's counsel, the parties may seek:
intervention of the Court.

26. Green will provide to Plaintiff's counsel the above described log along with any other file
not deemed by the'Defendant or their counsel as containing personal information,

ELECTRONICALLY STORED INFORMATION (ESI) DESTRUCTION

27. Atsome future date when the agreement between these parties has been fulfilled, the
- following ESI will need to be destroyed by ESI Team.
a. Original hard drive in the vault of the ESI Team.
b. Control copy (if one was needed) in the vault of the ESI Team,
c, Analysis copy in the vault of ESI Team. © .
d, Defendant Data copy in the vault of the ESI Team,

 

 
 

 

Case 1:19-mc-00205-RDM Document 1-2 Filed 11/27/19 Page 9 of 10

It is so agreed.

Vtath ME

Christopher C, Murray

Susan Jackson

Ogletree, Deakins, Nash, Smoak & Stewart, PC,
111 Monument Circle, Suite 4600
Indianapolis, IN 46204

(317) 916-1300

(317) 916-9076 (fax)

christopher. murray@ogletree.com

Attorney for Plaintiff

Oren Ah. (2d)
Jodt/M. Butis
Att&rney at Law
MeNeely Stephenson
2150 Intelliplex Drive, Suite 100
Shelbyville, IN 46176
(317) 825-5186
Fax: (317) 825-5109
Jody, m. butts@msth.com

Attorney for Defendant

The Partie’ AGREED ORDER FOR INSPECTION OF COMPUTERS AND

ELECTRONIC INFORMATION STORAGE DEVACES is hereby APPROVED.

IT IS SO ORDERED,

DATED: (99 lextlia

Distribution to:

Christopher C, Murray, Esq.

 

 

 

OGLETREE, DEARINS, NASH, SMOAK & STEWART, P.C,

111 Monument Circle, Suite 4600
Indianapolis, IN 46204
christopher. murray@oglétree,com

Jody M. Butts

McNeely Stephenson

2150 Intelliplex Drive, Suite 100
Shelbyville, IN 46176

Jody. butts@msth.com
Case 1:19-mc-00205-RDM Document 1-2 Filed 11/27/19 Page 10 of 10

EXHIBIT A

AGREEMENT CONCERNING AGREED ORDER FOR INSPECTION OF
COMPUTERS AND ELECTRONIC INFORMATION STORAGE DEVICES

The undersigned hereby acknowledges that she has read the AGREED ORDER FOR

INSPECTION OF COMPUTERS AND ELECTRONIC INFORMATION STORAGE

DEVICES (“Order”) in BioConvergence LLC d/b/a Singota Solutions v. Jaspreet Attariwala

(Monroe County Circuit Court) and understands its terms, agrees to be bound by each of those

terms, and agrees to subject himself/herself personally to the jurisdiction of the Monroe County

Circuit Court, for the purpose of enforcing its terms,

Dated: 3/: 4 /; ad} F

 

Print Name

/847 NM. Gttfte & Ahad

Street Address

(treentel Wl Gold

City State Zip

 

 

37625438,2

 

 

 

 
